Citation Nr: 0601520	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-42 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder prior to January 
31, 2005.

2.  Entitlement to an initial-staged evaluation in excess of 
50 percent for post-traumatic stress disorder from January 
31, 2005.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
April 1969.  He was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The January 2004 rating decision granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned an initial 30 percent evaluation, effective from 
January 23, 2002.  By a rating decision in March 2005, the 
initial 30 percent rating was increased to 50 percent, 
effective from January 31, 2005.

Correspondence to the RO in September 2004 demonstrates that 
the appellant withdrew the appeal for service connection for 
(1) residuals of malaria, (2) chronic carpal tunnel syndrome 
of the left wrist, (3) bilateral hearing loss, (4) chronic 
carpal tunnel syndrome of the right wrist, (5) chronic 
disease or injury of the cervical vertebrae (neck) with 
claimed numbness, (6) chronic disease or injury of the 
lumbosacral vertebrae, and (7) tinnitus.  

In September 2005, the appellant accompanied by his spouse 
appeared before the undersigned Veterans Law Judge sitting in 
Detroit, Michigan and delivered testimony under oath or 
affirmation on the appealed matter.   

The Board observes that in October 2002, the appellant 
executed a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of the 
Military Order of the Purple Heart in essence revoking the 
power of attorney of the Paralyzed Veterans of America.  

The Board also observes that the record shows the appellant's 
date of birth per his statements and service personnel 
records differ from that shown on his DD Form 214.  There is 
no indication from a review of the record that this finding 
has had a prejudicial effect on the evidence that has been 
developed for review.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Further, the evidence of record reasonably raises the claim 
of entitlement to service connection for a heart condition as 
secondary to post-traumatic stress disorder.  As this claim 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.  Brannon v. West, 12 Vet. 
App. 32, 34 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Where, as in this case, further evidence is essential for a 
proper appellate decision, the matter should be remanded to 
the agency of original jurisdiction for appropriate action.  
38 C.F.R. § 19.9 (2005). 

The appellant submitted several VA Form 21-4142's, 
Authorization and Consent to Release Information, indicating 
that he received VA medical treatment prior to November 2000 
and as early as 1970, shortly after separating from active 
military service.  Specifically, the VA Form 21-4142's show 
treatment at Ann Arbor VA Medical Center from 1970 to the 
present and treatment at the Saginaw VA Hospital from 1970 to 
present.  These records may be pertinent to the appellant's 
claim for an initial rating in excess of 30 percent for post-
traumatic stress disorder and should be associated with the 
C-file.  

Further, a September 2005 statement from the appellant 
indicates that he had recently received inpatient psychiatric 
treatment.  Those treatment records bear directly on the 
appellant's claim for a rating in excess of 50 percent for 
post-traumatic stress disorder from January 31, 2005, and 
should be associated with the C-file.   

VA treatment records and testimony under oath or affirmation 
in September 2005 revealed that the appellant was in receipt 
of Social Security disability benefits.  Neither the decision 
nor treatment records associated with that decision have been 
associated with the C-file.  Again, these treatment records 
may be material to the appellant's claim, and should be 
secured.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
also 38 C.F.R. § 3.159(c)(2) (2005).   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1. The RO should obtain the treatment 
records from the recent psychiatric 
hospitalization at White Pines 
Psychiatric Unit in Saginaw, Michigan, as 
referenced in a September 2005 statement 
of record.  Any additional information 
necessary to secure such records, to 
include the dates of treatment, should be 
obtained from the appellant.  With signed 
authorizations, if required, the RO 
should attempt to secure these records.    

2.  The RO should obtain all records of 
VA treatment from the Ann Arbor VA 
Medical Center and the Saginaw VA 
Hospital dated prior to November 2000, 
and from March 2005, not already of 
record.  

3.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

4.  Thereafter, the RO must review all 
the development actions to ensure their 
completion to the extent possible.  If 
any development is incomplete, the RO 
must take the appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

5.  Then, the RO should readjudicate the 
claim of entitlement to an initial 
evaluation in excess of 30 percent for 
post-traumatic stress disorder prior to 
January 31, 2005, and entitlement to an 
initial-staged evaluation in excess of 50 
percent for post-traumatic stress 
disorder from January 31, 2005.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

